Case 18-14174-BFK            Doc 53   Filed 12/09/19 Entered 12/09/19 14:01:38      Desc Main
                                      Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTER DISTRICT OF VIRGINIA
                                       Alexandria Division


      In re Florencio Del Cid                              Case No. 18-14174
                                                           Chapter 13
               Debtors

      Nationstar Mortgage
            Plaintiff
      v.

      Florencio Del Cid


                                  OBJECTION TO NOTICE OF DEFAULT

               The debtor, Florencio Del Cid, responds to the Notice

      of Default filed herein by Nationwide Mortgage as follows:

                         The Debtors has partially cured the stated arrearage and
                         Needs 30 days to cure the remaining balance.




      _______________
      Nathan Fisher
      3977 Chain Bridge Rd., #2
      Fairfax, VA 22030
      VSB #37161
      (703) 691-1642
Case 18-14174-BFK      Doc 53      Filed 12/09/19 Entered 12/09/19 14:01:38     Desc Main
                                   Document     Page 2 of 2



              For these reasons an Order Granting Relief should not be entered at this

      time.


      Date: December 7, 2019                           /s/ Nathan Fisher
                                                       Nathan Fisher
                                                       Attorney for Debtor
                                                       State Bar No. 37161
                                                       3977 Chain Bridge Rd., #2
                                                       Fairfax, VA 22030
                                                       (703) 691-1642




                              CERTIFICATION OF SERVICE

             I hereby certify that on this 7th day of December, 2019, I have mailed
      copies of the foregoing by first-class mail, postage prepaid, to:

      Florencio Del Cid
      3408 South 25th Street, #5
      Arlington, VA 22206

      Thomas Gorman
      Chapter 13, Trustee
      300 N. Washington St., Ste. 400
      Alexandria, VA 22314

      Mary F. Balthazar Lake, Esq.
      Shapiro & Brown, LLP
      501 Independence Parkway, Ste. 203
      Chesapeake, VA 23320


                                                 /s/ Nathan Fisher
                                                 Nathan Fisher
                                                 Attorney for Debtor
                                                 3977 Chain Bridge Rd., #2
                                                 Fairfax, VA 22030
                                                 (703) 691-1642
